Citation Nr: 1527142	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-19 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral ankle osteoarthritis.

2.  Entitlement to service connection for bilateral hand osteoarthritis.

3.  Entitlement to service connection for bilateral knee osteoarthritis.

4.  Entitlement to service connection for right shoulder osteoarthritis.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In April 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 
 
The issues of whether new and material evidence have been submitted to reopen previously denied claims of a bilateral eye condition and a heart condition have been raised by the record in a December 2010 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

The Veteran attributes his right shoulder osteoarthritis to rifle kickback during training.  He maintains that the osteoarthritis in his hands is the result of using his fingertips to do pushups during training.  He attributes his bilateral knee osteoarthritis to repeatedly falling to his knees with his rifle during training.  He testified that he did not go to sick call because he wanted to be "tough."  Finally, the Veteran contends that he sustained a right shoulder injury in 1953 when he jumped out of a moving police car during the course of his duties while stationed in Germany.  He has reported intermittent joint pain since discharge.  See February 2012 NOD.
	
The Veteran's DD 214 shows that his military occupational specialty (MOS) was military policeman.  He maintains that an accident report was filed with regard to the 1953 incident.  The Veteran testified that he attempted to obtain the report, but that it was either misplaced or lost.

A November 1951 induction examination includes an abnormal evaluation of the lower extremities.  The Veteran was diagnosed with pes planus.

A March 1953 service treatment record (STR) contains a diagnosis of Achilles tendonitis.

A December 1954 separation examination includes a normal clinical evaluation of all systems.

The Veteran underwent a total right knee replacement in August 2001.

Private and VA treatment records dated from 2003 to 2012 contain diagnoses of osteoarthritis and degenerative arthritis of the knees, ankles, hands, and right shoulder.

The Veteran submitted to a VA examination in July 2011.  The examiner reviewed the STRs and noted the in-service diagnoses of pes planus and Achilles tendonitis.  He opined that the Veteran's current bilateral ankle and bilateral knee disabilities are "not as least as likely as not" aggravated or secondary to his in-service pes planus.  He also opined that "there is no other different link or cause found for these conditions."  The examiner reasoned that "no other events were found in the STRs" and that there were no medical records pertaining to the Veteran's knees or ankles in the immediate years after his discharge.

A July 2013 correspondence from Dr. M.G.W. indicates that the Veteran has severe degenerative arthritis of both knees that is "most[] likely military service related."  Similarly, a January 2015 correspondence from Dr. M.G.W. indicates that the Veteran has severe osteoarthritis of his knees and shoulder that is "secondary to military service."

A July 2013 correspondence from the Veteran's sister, J.M., contains the following statement: "In my review of [the Veteran's] records and his Army history . . . and his statements as to how he incurred osteoarthritis (bilateral ankles, hands, knees), while in Army service is highly conceivable, within reason and probability that this is true."  The letter indicates that J.M. is a nurse and works as a Detroit Public School System Teacher/Counselor.

The private nexus opinions are inadequate.  Notably, neither individual reviewed the claims file.  In addition, no rationale was provided for any of the opinions.  The VA examiner's opinion is also inadequate as the examiner did not consider the Veteran's lay statements of intermittent pain in his ankles and knees since service.  The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as knee, hand, ankle, and right shoulder pain during service and since.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Thus, on remand another VA examination and opinion is warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, there are outstanding treatment records that must be obtained on remand.  The Veteran contends that he worked for the Chrysler Corporation from 1966 to 1985.  See May 2012 VA Form 21-418.  He also maintains that he received disability benefits from the Social Security Administration (SSA) prior to reaching retirement age.  The Veteran maintains that Chrysler and the SSA have medical records that are relevant to his claims.  See May 2012 VA Form 21-4138.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain from the SSA a copy of the decision(s) awarding disability benefits to the Veteran, as well as the medical records relied upon in support of any such decisions.  A copy of all such available records should be associated with the claims file.

2. Contact the Veteran and ask him to authorize release of his employment medical records from the Chrysler Corporation from 1966 to 1985.  A copy of any negative response(s) should be included in the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

3. After items 1-2 are completed, schedule the Veteran for a VA orthopedic examination by an appropriate medical professional to determine the nature and etiology of his current right shoulder, bilateral ankle, bilateral knee, and bilateral hand osteoarthritis.  All indicated tests and studies should be performed.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  The examiner should answer the following question:

Is it at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's current right shoulder, bilateral ankle, bilateral knee, and bilateral hand osteoarthritis had its onset during active duty, or is otherwise related to his active service?

The examiner should address any pertinent in-service and post-service findings.  The examiner must review and discuss the Veteran's lay statements, to include his April 2015 hearing testimony.

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

4. Then, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


